Exhibit 10.4

 

Aventine Renewable Energy Holdings, Inc. Director Compensation

 

Cash Compensation

 

·                                          $50,000 annual cash retainer, payable
in equal quarterly installments;

·                                          Additional $25,000 annual retainer to
the chairman of the Board;

·                                          Additional committee chair retainers
of $10,000 per year for the chair of the audit committee and $5,000 for other
committee chairs;

·                                          $1,500 per Board meeting attended
($750 for telephonic meetings); and

·                                          $750 per committee meeting attended,
either in person or by phone.

 

Equity Compensation

 

·                                          Annual grant at the beginning of each
year in the amount of $35,000 in restricted stock units (“RSU”), which vest
after one year of the grant;

·                                          Additional annual grant at the
beginning of each year in the amount of $40,000 RSU to the chairman of the
Board;

·                                          After vesting, RSU must be held for
the duration of a director’s Board service, and they will only be converted into
shares after retirement or other termination.

 

Note: the CEO will not be entitled to any of the foregoing terms.

 

1

--------------------------------------------------------------------------------